DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Chun et al (US 2018/0317128) hereinafter Chun.
Regarding claim 1, Chun discloses a channel state information feedback method (see [0017], a channel state information (CSI) feedback request type, a CSI feedback response type or an uplink (UL) trigger type), wherein the method comprises: sending, by a beamformer, a media access control (MAC) frame comprising a processing mode bitmap, wherein n consecutive bits in the processing mode bitmap correspond to a feedback unit, wherein a value of the n consecutive bits indicates a processing mode, 
	Regarding claim 2, Chun discloses wherein the feedback unit is a segment (see [0276], [0278], [0295], [0299], feedback segment).
Regarding claim 3, Chun discloses wherein the feedback unit is a resource unit (see [0031], [0446], [0467], [0476]).

Regarding claim 5, Chun discloses wherein the MAC frame is a null data packet announcement (NDPA) frame (see [0199], [0235], [0236], [0238, [0240]).
Regarding claim 6, Chun discloses wherein the MAC frame is a beamforming report poll trigger frame (see [0245], [0246], [0248]), 
Claims 13-17 are similar to claims 1-6.  Therefore; claims 13-17 are rejected under a similar rationale.
Claims 7-12, and 18-20 are similar to claims 1-6, and 13-17.  Chun also discloses a beamformee communicating with a beamfomer for receiving a media access control (MAC) and sending a beamforming report to the beamformer as illustrated in claims 1-6, and 13-17.  Therefore; claims 7-12, and 18-20 are clearly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al (US 2017/0170937) disclose a method for multi-user uplink data transmission in wireless communication system and device therefor.  
Yamaura (US 2017/0093477) US discloses a wireless communication system, wireless communication apparatus, and wireless communication method. 
Yamaura (US 2014/0219385) discloses a wireless communication system, wireless communication apparatus, and wireless communication method.

Davydov et al (US 2021/0044409) disclose a resource mapping schemes for channel state information reporting on new radio physical uplink control channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTFebruary 2, 2022